EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Pool on November 4, 2021.
The application has been amended as follows: 
Claim 24, Line 9: “far” has been deleted and replaced with “farther” in order definitely define the structure intended by the claim term. 
Claim 24, Line 10: “and;” has been deleted and replaced with --and,-- in order to correct a grammatical error. 
Claim 24, Line 17: “far” has been deleted and replaced with “farther” in order definitely define the structure intended by the claim term. 
Claim 24, Line 17: “,” (comma) has been deleted in order to correct a grammatical error. 
Claim 24, Line 20: “;” (semicolon) has been deleted and replaced with --,-- (comma) in order to correct a grammatical error and maintain consistency within the claim. 
Claim 24, Line 21: --wherein-- has been inserted before “the second” in order to maintain consistency within the wherein clauses of the claim. 
Claim 24, Line 25: --wherein-- has been inserted before “the first” in order to maintain consistency within the wherein clauses of the claim.

Claim 24, Line 29: --wherein-- has been inserted before “the second” in order to maintain consistency within the wherein clauses of the claim.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or suggest the configuration of the first and second mating members as claimed. Specifically, the prior art fails to teach or suggest, (1) the specific attachment of the first belt-shaped base of the first mating member to bag main body in combination with the specific attachment of the second belt-shaped base of the second mating member to the bag main body, in combination with (2) the first mating member having a first mating portion having a male profile and a second mating portion having a first hook profile (i.e., different structures) and the second mating member having a third mating portion having a female profile and a fourth mating portion having a second hook profile (i.e., different structures), in combination with (3) the specific position of the first mating portion with respect to the second mating portion and the specific position of the third mating portion with respect to the fourth mating portion, in combination with (4) the specific structure of the male profile of the first mating portion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NINA K ATTEL/						/JES F PASCUA/Examiner, Art Unit 3734 					Primary Examiner, Art Unit 3734